Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, S1 claims adding the hydrophilic chain extender in the preparation of the hydrophilic polyurethane prepolymer.  In claim 1, the amount of hydrophilic chain extender is 0-10%.  The claim is indefinite because the method requires the hydrophilic chain extender but the product prepared by the method does not.  
In claim 1, S2 is a secondary chain extension process that comprises adding the small molecule diamine chain extender to the hydrophilic polyurethane prepolymer.  In claim 1, the amount of small molecular diamine chain extender is 0-10%.  The claim is indefinite because the method requires the small molecule diamine chain extender but the product prepared by the method does not.  
Claim 1 recites the limitation "the balance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mass-volume ratio…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  Amend 1,4-buthylene in line 5 to 1,4-butylene.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art.  The closest prior art is CN-105330813 teaches a method for synthesizing a polyurethane emulsion comprising stirring and reacting at 85°C for 0.5-2 hours a diisocyanate and an oligomeric diol, adding a hydrophilic chain extender and hydroxyl-terminated silicone oil, continuing to stir and react for 0.5-1 hour, adding organic bismuth catalyst and acetone, continuing to stir for 1.5-3 hours, then neutralizing  with a polyamine and adding water and stirring at high speed for self-emulifying to obtain a prepolymer that is then chain extender with a small molecular diamine chain extender by raising the temperature up to 30-45°C followed by removing the acetone at low pressures.  The difference between the prior art and the claimed invention is the use of red attapulgite clay.  CN-101768418 teaches polyurethane emulsions comprising attapulgite clay.  The addition of attapulgite clay provides a non-toxic, non-polluting, non-flammable and environmentally friendly polyurethane emulsion.  However, the prior art of record fails to teach the clay is added to a reaction product of diisocyanate and oligomeric diol prior to addition of hydrophilic chain extender and bismuth catalyst.  It would not have been obvious to add the attapulgite clay of CN-101768418 in the process steps of CN-105330813 at the same time as currently claimed within the use of impermissible hindsight. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763